UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 3 Notes to financial statements page 1 9 Trustees and officers page 30 For more information page 3 6 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital, with income as a secondary goal, by normally investing at least 80% of its assets in securities of U.S. and foreign real estate companies of any size. The Fund generally focuses on real estate investment trusts (REITs). Over the last twelve months ► Defying analysts predictions, real estate investment trusts continued to benefit from strong fundamentals and to outpace the broad stock market. ► The Funds performance was led by the apartment and office sectors. Both were helped by robust demand and tight supplies, which lifted rents. ► The retail sector was a source of underperformance, with a position in Mills Corp. faring especially poorly. Top 10 holdings Simon Property Group, Inc. 5.0% Archstone-Smith Trust 4.2% ProLogis Co. 4.8% Equity Office Properties Trust 4.1% Equity Residential Properties Trust 4.7% Host Hotels & Resorts, Inc. 3.5% Shenzhen Investment Ltd. 4.7% Avalonbay Communities, Inc. 3.4% Vornado Realty Trust 4.6% Hongkong Land Holdings Ltd. 3.4% As a percentage of net assets on October 31, 2006. 1 Managers report John Hancock Real Estate Fund The U.S. real estate investment trust (REIT) market continued to generate very good results for the 12 months ending October 31, 2006, as the MSCI US REIT Index rose 37.77%  far surpassing the 16.34% gain of the broad stock market, as measured by the Standard & Poors 500 Index. Market conditions remained very favorable for REIT securities during the past year. The U.S. economy continued to grow steadily, though less robustly as the period went on. As economic growth and inflation  helped by an unexpectedly sharp decline in oil prices  eased, the Federal Reserve Board faced less pressure to continue raising short-term interest rates and, in August 2006, left them alone for the first time in more than two years. The Fed also held rates steady at its subsequent meetings in September and October. As investors considered the potential for Fed rate cuts in 2007, REITs benefited from the subsequent decline in market interest rates. In this setting, real estate companies continued to display strong fundamentals and generate impressive financial results. A positive technical backdrop also helped REITs. Substantial merger and acquisition (M&A) and leveraged buyout activity combined to reduce the supply of available REIT shares. This reduction, coupled with the growing amount of interest in real estate investments from U.S., foreign and institutional investors, served to boost valuations. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Vornado Realty ▲ Benefited in part from strength in the New York City office market Trust Equity Residential ▲ Rewarded for its increased focus on higher-quality, higher-growth Properties Trust markets Mills ▼ Accounting questions, problems with its development projects and uncertainty about the retailers future hurt results 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC James K. Schmidt, CFA, and Joseph Marguy Although REITs were dominant, the past 12 months also provided a decent environment for the broad equity market. Stocks rose steadily throughout most of the period, despite suffering a major correction between May and June 2006. The down turn came amid the release of a worse-than-expected inflation report and a deteriorating Middle East political environment. Continued high oil prices also weighed on stock valuations. By July, however, oil prices began to fall sharply  a drop that roughly coincided with the markets rebound. Both trends continued for most of the rest of the reporting period. Market conditions remained very favorable for REIT securities during the past year. Fund performance For the 12 months ending October 31, 2006, John Hancock Real Estate Funds Class A, Class B and Class C shares had total returns of 37.22%, 36.21% and 36.21%, respectively, at net asset value. This performance outpaced the 35.53% return of the average specialty/real estate fund, according to Morningstar, Inc. 1 Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance information. Apartment and office gains The Fund continued to benefit from an overweighting in apartment REITs. With housing markets slowing around the country, many more people are choosing to rent instead of buy a home, especially in high-cost areas. We owned a number of REITs exposed to markets such as New York City, Southern California and Washington, D.C., all of which have seen extremely rapid home price appreciation in recent years. Two of our strongest-performing apartment REITs during the period were Real Estate Fund 3 Archstone-Smith Trust and Avalonbay Communities, Inc. Both companies operate predominantly in expensive markets and have benefited from strong job growth and high occupancy rates, which in turn have led to higher levels of rental income. Strong demand for space, coupled with limited supplies which pushed rental rates higher, also helped the office sector, another group in which we were overweighted. Specifically, our holdings in Vornado Realty Trust and SL Green Realty Corp., both of which were significantly exposed to the healthy Manhattan office market, contributed healthy gains to the portfolio. Retail challenges In an overwhelmingly positive climate for real estate securities, there were few significant negatives to report. However, the Funds initial overweighting in the retail sector was a drag on performance. Retail REITs lost ground as investors worried that rising energy prices and interest rates could weigh on consumer spending. By far, the Funds worst individual investment during the period was Mills Corp., which develops and operates large shopping entertainment centers. Mills shares fell on a variety of problems, from accounting concerns  the company has yet to re-release a number of its back financial statements  to troubles surrounding several large-scale development projects. We sold our position in Mills during the summer, but unfortunately not soon enough to avoid a significant loss. INDUSTRY DISTRIBUTION 2 Residential REITs 19% Retail REITs 16% Office REITs 16% Real estate management & development 16% Specialized REITs 10% Diversified REITs 8% Industrial REITs 6% Hotel, resorts & cruise lines 3% Oil & gas exploration & production 2% Coal & consumable fuel 1% Marine 1% Mortgage REITs 1% Outlook As of this writing, the REIT market appears set to outpace the S&P 500 for the seventh consecutive calendar year. In our last report six months ago, we wrote that we would not be surprised to see a reversal of this trend. It hasnt happened yet, though we continue to believe that real estate market conditions could shift and become less favorable in absolute terms as well as relative to the stock market. That said, real estate fundamentals have continued to improve, and demand for REITs remains strong even as an active M&A market continues to reduce the supply of available investments. If the Fed cuts interest rates in 2007, as some analysts expect, REITs could once again perform well. If so, we nonetheless caution investors not to expect the same level of returns as this year, especially given that we, along with Real Estate Fund 4 the experts, were surprised by the markets strength again this year. The Fund continued to benefit from an overweighting in apartment REITs. We will continue to invest in the parts of the REIT market that we believe offer our shareholders the best long-term growth potential. One area we have increasingly focused on is international real estate securities, which we believe currently offer better future value potential than their U.S. counterparts. Economic growth in Asia has led to increased demand for real estate properties and greater residential development. In Europe, we are seeing the 2007 introduction of the REIT structure in the United Kingdom, with Germany also expected to follow suit. These trends are expected to attract new investors to the European real estate market. At period end, international investments made up roughly 18% of the portfolio, a weighting that we may increase over time, up to our prospectus limit of 25% in non-U.S. securities. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2006. Real Estate Fund 5 A look at performance For the periods ending October 31, 2006 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 9-30-98 30.37% 21.47%  17.09% 30.37% 164.42%  258.07% B 3-1-00 31.21 21.68  21.02 31.21 166.74  256.90 C 3-1-00 35.21 21.86  21.02 35.21 168.73  256.89 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Real Estate Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 1 3-1-00 $35,690 $35,690 $11,126 $40,132 C 1 3-1-00 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. MSCI US REIT Index  Index 2  is an unmanaged index consisting of the most actively traded real estate investment trusts. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. Real Estate Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,186.10 $8.53 Class B 1,000.00 1,181.80 12.44 Class C 1,000.00 1,181.80 12.44 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Real Estate Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,017.40 $7.87 Class B Class C Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.56%, 2.26% and 2.26% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Real Estate Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-06 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 98.79% (Cost $47,423,866) Coal & Consumable Fuels 1.03% Natural Resource Partners LP 17,000 869,890 Diversified REITs 7.83% Allco Commercial Real Estate Investment Trust (Singapore) 2,700,000 1,664,579 Crescent Real Estate Equities Co. 22,600 492,680 PS Business Parkes, Inc. 9,000 592,650 Vornado Realty Trust 32,300 3,851,775 Hotels, Resorts & Cruise Lines 2.65% Starwood Hotels & Resorts Worldwide, Inc. 37,400 2,234,276 Industrial REITs 6.43% AMB Property Corp. 24,000 1,401,840 ProLogis Co. 63,500 4,017,645 Marine 0.96% Alexander & Baldwin, Inc. 17,500 805,525 Mortgage REITs 0.78% CapitalSource, Inc. 23,678 656,828 Office REITs 16.06% Alexandria Real Estate Equities, Inc. 17,000 1,694,900 Boston Properties, Inc. 25,000 2,670,750 Douglas Emmett, Inc. (I) 77,000 1,836,450 Equity Office Properties Trust 82,078 3,488,315 Mack-Cali Realty Corp. 21,500 1,137,350 Maguire Properties, Inc. 13,000 555,880 SL Green Realty Corp. (L) 17,800 2,154,690 Oil & Gas Exploration & Production 1.63% ARC Energy Trust (Canada) 20,000 491,945 Shiningbank Energy Income Fund (Canada) 50,000 878,665 Real Estate Management & Development 15.99% British Land Co., Plc (United Kingdom) 35,000 997,969 Brookfield Properties Corp. (Canada) (L) 30,750 1,165,117 CB Richard Ellis Group Inc. (Class A) (I) 20,000 600,600 See notes to financial statements Real Estate Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Real Estate Management & Development (continued) Eurocastle Investment Ltd. (Guernsey Channel Islands) (C) 20,000 $893,445 Hongkong Land Holdings Ltd. (Bermuda) 750,000 2,820,000 IVG Immobilien AG (Germany) (C) 30,000 1,087,833 Shenzhen Investment Ltd. (Hong Kong) 10,000,000 3,933,036 Shun Tak Holdings Ltd. (Hong Kong) 400,000 528,518 Tejon Ranch Co. (I)(L) 16,000 776,000 Ticon Industrial Connection Public Co. Ltd. (Thailand) 1,300,000 669,118 Residential REITs 19.42% Apartment Investment & Management Co. (Class A) 23,000 1,318,360 Archstone-Smith Trust 58,502 3,522,405 Avalonbay Communities, Inc. 22,000 2,883,320 BRE Properties, Inc. (Class A) 12,000 795,600 Equity Residential Properties Trust 72,500 3,959,225 Essex Property Trust, Inc. 9,500 1,266,160 Home Properties, Inc. 12,000 758,040 Post Properties, Inc. 11,000 538,780 United Dominion Realty Trust, Inc. 41,000 1,327,170 Retail REITs 16.18% CBL & Associates Properties, Inc. 19,400 848,362 Developers Diversified Realty Corp. 20,000 1,218,000 General Growth Properties, Inc. 50,130 2,601,747 Kimco Realty Corp. 59,000 2,621,370 Macerich Co. (The) 16,000 1,285,600 Simon Property Group, Inc. 43,470 4,220,937 Weingarten Realty Investors 18,000 837,000 Specialized REITs 9.83% DiamondRock Hospitality Co. 30,000 506,100 Highland Hospitality Corp. 30,000 414,600 Host Hotels & Resorts, Inc. 127,510 2,940,381 LaSalle Hotel Properties 15,000 633,750 Public Storage, Inc. 27,348 2,453,389 Strategic Hotels & Resorts, Inc. 40,000 850,800 Winston Hotels, Inc. 40,000 484,000 See notes to financial statements Real Estate Fund 11 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.77% (Cost $4,020,453) Joint Repurchase Agreement 0.38% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06 due 11-01-06 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32). Maturity value $323,047 5.270% $323 323,000 Shares Cash Equivalents 4.39% AIM Cash Investment Trust (T) 3,697 3,697,453 Total investments (cost $51,444,319) 103.56% Other assets and liabilities, net (3.56%) Total net assets 100.00% (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Real Estate Fund 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $51,444,319) including $3,632,664 of securities loaned $87,273,818 Foreign cash, at value (cost $38,565) 38,559 Cash 20 Receivable for investments sold 709,304 Receivable for shares sold 368,981 Dividends and interest receivable 36,831 Other assets 3,907 Total assets Liabilities Payable for investments purchased 188,752 Payable for shares repurchased 137,850 Payable upon return of securities loaned 3,697,453 Net depreciation on forward foreign currency exchange contracts 13 Payable to affiliates Management fees 56,253 Distribution and service fees 7,171 Other 20,321 Other payables and accrued expenses 53,077 Total liabilities Net assets Capital paid-in 40,528, 565 Accumulated net realized gain on investments and foreign currency transactions 8,635,504 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 35,829,461 Distributions in excess of accumulated net investment income (723,000) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($45,103,884 ÷ 1,856,428 shares) $24.30 Class B ($24,469,097 ÷ 1,008,772 shares) $24.26 Class C ($14,697,549 ÷ 605,763 shares) $24.26 Maximum offering price per share Class A 1 ($24.30 ÷ 95%) $25.58 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Real Estate Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $17,034) $2,201,374 Interest 32,481 Securities lending 19,071 Total investment income Expenses Investment management fees (Note 2) 591,743 Distribution and service fees (Note 2) 475,308 Transfer agent fees (Note 2) 216,049 Accounting and legal services fees (Note 2) 13,409 Compliance fees 2,080 Blue sky fees 35,129 Printing 33,493 Custodian fees 25,836 Professional fees 18,428 Federal excise tax 7,128 Trustees fees 3,866 Securities lending fees 753 Interest 425 Miscellaneous 6,877 Total expenses Less expense reductions (Note 2) (27,567) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 8,945,145 Foreign currency transactions (17,211) Change in net unrealized appreciation (depreciation) of Investments 13,543,819 Translation of assets and liabilities in foreign currencies (38) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Real Estate Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-05 1 10-31-06 Increase (decrease) in net assets From operations Net investment income $939,951 2 $849,969 Net realized gain 2,660,276 2 8,927,934 Change in net unrealized appreciation (depreciation) 6,347,187 2 13,543,781 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (761,013) (501,715) Class B (395,718) (157,630) Class C (224,071) (88,882) From net realized gain Class A (707,324) (958,818) Class B (580,112) (629,699) Class C (327,482) (350,105) From Fund share transactions Net assets Beginning of period 65,580,916 70,237,447 End of period 3 1 Audited by previous auditor. 2 As restated. See Note 6. 3 Includes distributions in excess of net investment income of $1,154,097 and $723,000, respectively. See notes to financial statements Real Estate Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 1 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 2 0.28 3 0.35 3 0.30 3 0.30 3 0.31 Net realized and unrealized gain on investments 0.15 3 3.03 3 3.25 3 2.32 3 6.34 Total from investment operations Less distributions From net investment income (0.36) (0.41) (0.33) (0.41) (0.28) From net realized gain (0.26)  (0.06) (0.40) (0.53) Net asset value, end of period Total return 4,5 (%) Ratios and supplemental data Net assets, end of period (in millions) $15 $18 $28 $34 $45 Ratio of expenses to average net assets (%) 1.65 1.65 1.65 1.60 1.55 Ratio of gross expenses to average net assets 6 (%) 1.92 1.82 1.70 1.65 1.59 Ratio of net investment income to average net assets (%) 2.43 3 3.10 3 2.01 3 1.70 3 1.47 Portfolio turnover (%) 327 195 98 13 32 See notes to financial statements Real Estate Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 1 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 2 0.20 3 0.27 3 0.20 3 0.18 3 0.17 Net realized and unrealized gain on investments 0.15 3 3.03 3 3.24 3 2.32 3 6.31 Total from investment operations Less distributions From net investment income (0.28) (0.33) (0.23) (0.29) (0.13) From net realized gain (0.26)  (0.06) (0.40) (0.53) Net asset value, end of period Total return 4,5 (%) Ratios and supplemental data Net assets, end of period (in millions) $18 $21 $24 $23 $24 Ratio of expenses to average net assets (%) 2.35 2.35 2.35 2.30 2.25 Ratio of gross expenses to average net assets 6 (%) 2.62 2.52 2.40 2.35 2.29 Ratio of net investment income to average net assets (%) 1.73 3 2.40 3 1.33 3 1.00 3 0.82 Portfolio turnover (%) 327 195 98 13 32 See notes to financial statements Real Estate Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 1 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 2 0.20 3 0.27 3 0.19 3 0.18 3 0.16 Net realized and unrealized gain on investments 0.15 3 3.03 3 3.25 3 2.32 3 6.32 Total from investment operations Less distributions From net investment income (0.28) (0.33) (0.23) (0.29) (0.13) From net realized gain (0.26)  (0.06) (0.40) (0.53) Net asset value, end of period Total return 4,5 (%) Ratios and supplemental data Net assets, end of period (in millions) $9 $11 $14 $13 $15 Ratio of expenses to average net assets (%) 2.35 2.35 2.35 2.30 2.25 Ratio of gross expenses to average net assets 6 (%) 2.62 2.52 2.40 2.35 2.29 Ratio of net investment income to average net assets (%) 1.73 3 2.38 3 1.32 3 1.01 3 0.79 Portfolio turnover (%) 327 195 98 13 32 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 As restated. See Note 6. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Real Estate Fund 18 Notes to financial statements Note 1 Accounting policies John Hancock Real Estate Fund (the Fund) is a diversified series of John Hancock Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to seek long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
